         Case 1:21-cv-00939-DAD-JLT Document 8 Filed 08/20/21 Page 1 of 1



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA
10
11   RAFAEL ARROYO,                                     ) Case No.: 1:21-CV-00939-DAD-JLT
                                                        )
12               Plaintiff,                             ) ORDER CLOSING THE ACTION
                                                        ) (Doc. 7)
13      v.                                              )
                                                        )
14   MOJAVE MOTEL INVESTMENTS, Inc., a                  )
     California Corporation; and Does 1-10,             )
15                                                      )
                 Defendant.
                                                        )
16
17             The plaintiff has filed a voluntary dismissal with prejudice under Federal Rules of Civil

18   Procedure Rule 41(a)(1(A)(1). (Doc. 7) Accordingly, the Clerk of Court is DIRECTED to close this

19   action.

20
     IT IS SO ORDERED.
21
22      Dated:       August 20, 2021                          _ /s/ Jennifer L. Thurston
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28
